burden of establishing that relief is warranted.    Pan v. Eighth Judicial
                Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Petitioners argue that the district court was compelled to
                grant their motion for dismissal on the ground of real party in interest's
                noncompliance with the mandatory early case conference meeting and
                report under NRCP 16.1. Petitioners further argue that the district court
                abused its discretion in failing to consider the factors set out in Arnold ix
                Kip, 123 Nev. 410,168 P.3d 1050 (2007), in ruling on their motion.
                            Here, the district court explicitly found that extraordinary
                circumstances existed to compel the extension of the NRCP 16.1 deadlines.
                See NRCP 16.1(b) (providing that dismissal is not appropriate where
                extraordinary circumstances warrant extending the applicable deadline).
                In finding that extraordinary circumstances warranted extending the
                deadlines for conducting and reporting on an early case conference, we
                conclude that the district court satisfied       Arnold's requirement of
                considering factors related to the purpose of the rule.       See Arnold, 123
Nev. at 415-16, 168 P.3d at 1053 (providing a nonexhaustive list of
                factors); Dornbach v. Tenth Judicial Dist. Ct., 130 Nev. , 324 P.3d
369, 373 (2014) (recognizing that a district court can properly exercise its
                discretion in ruling on an NRCP 16.1(e) motion even if it does not
                expressly enumerate the Arnold factors). Further, the district court noted
                the basic policy of deciding cases on their merits, which this court
                recognizes as a guide to the proper exercise of discretion.    Dornbach, 130
                Nev. at , 324 P.3d at 373.
                            As the district court entered findings in support of its order
                denying petitioners' motion to dismiss and ruled in accordance with the
                purpose of the rule and the general policy favoring adjudication on the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  merits, we conclude that the district court did not exercise its discretion
                  arbitrarily or capriciously and that petitioners have not demonstrated that
                  extraordinary relief is warranted. See NRAP 21(b)(1); Dornbach, 130 Nev.
                  at , 324 P.3d at 374; Pan, 120 Nev. at 228, 88 P.3d at 844. Accordingly,
                  we
                              ORDER the petition DENIED.



                                                                 /
                                                              Hardesty




                                                              Cherry



                  cc:   Hon. Jerry A. Wiese, District Judge
                        Mandelbaum, Ellerton & McBride
                        E. Brent Bryson
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    ea